Title: To James Madison from William Kirk, 14 February 1814
From: Kirk, William
To: Madison, James


        
          Sir
          North Carolina Orange County Feba 14th. 1814
        
        V[i]ewing the Ensueing Campaign A Time for Every true hearted American to Distinguish him Self In Takeing an A[c]tive part In Behalf of his Country Against our Common foe I Take this method of Tendering my services In the glorious Contest which the American goverment has Been Dragd, Into By great Brittain. I am By age Beyond the Reach of The

Military Laws (Being abo⟨ut⟩ 47 years Old) yet for the Zeal I feel for Our Cause the Love of Country the Glorous prospects of Conquest If you will place me through the organs of goverment In a Station That Shall Comport with my age geneous and military skill—I will forego all The Sweets of Domestic life for the glories of the Tented field. I will Leave my wife & Children Dear for a season To Undergo the hardships of a Campaign that we may through the Lord of host scale the walls of Quebeck. I wate your pleashure, I wate your promotion for One Campaign. If It prove Glorious—gladly will I Return Hom[e]. If not & my health shoud Remain Unimpard my Life Spard I will Embark Dureing The war. It woud Be superflous for me As A Stranger to Say anything more. I wate your Instructions on the subject which I hope you will hasten As Some Arrangements will Be nessesary for the Comfort of my family. Your fellow citisen & most Obt humble sert
        
          Wm. Kirk
          Sent by the mail haw
          River post Office
        
        
          P.S. I Should have made known my wishes Th[r]ough the medium of Mr Stanfor But Our political Sentiments Are not In Unison, I pitty his apostacy I Despise his opposition and Inconsistency.
          I Shall Do my self the honour to address a few limes [sic] to the honourable N: Macon On that Subject.
        
      